DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-6, 8-17, and 19-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bigazzi (EP-2711242-A1) in view of Barth (US-8919828-B2) in further view of Konchan (US-20120049579-A1).

With regards to claim 1, Bigazzi discloses a closure latch assembly (10 Figure 1) for a motor vehicle closure system, the closure latch assembly comprising: 
a latch mechanism having a ratchet (20 Figure 1) moveable between a striker (8 Figure 1) release position (20 Figure 1), a striker capture position (20 Figure 4), and a striker over-travel position (20 Figure 3), a ratchet spring (19 Figure 1) biasing the ratchet toward its striker release position (Para 0037), a pawl (21 Figure 1) moveable between a ratchet holding position (21 Figure 4) for holding the ratchet in its striker capture position and a ratchet releasing position (21 Figure 1) for permitting the ratchet to move to its striker release position, and a pawl spring (25 Figure 1) for biasing the pawl toward its ratchet holding position (Para 0046); 
a latch release mechanism (13 Figure 1) operable for moving the pawl from its ratchet holding position into its ratchet releasing position (Para 0053); and 
an anti-chucking mechanism having an anti-chuck lever (35 Figure 1) moveable between a released position (35 Figure 1) and an engaged position (35 Figure 4), and an anti-chuck lever spring (45 Figure 1) for biasing the anti-chuck lever toward its engaged position (Para 0072), 
wherein the pawl is operable in its ratchet holding position to inhibit movement of the ratchet in a releasing direction (clockwise, Figure 1) from its striker capture position toward its striker release position (Para 0052), and wherein the anti-chuck lever is operable in its engaged position to engage the ratchet and inhibit movement of the ratchet in a closing direction (counter-clockwise, Figure 1) from its striker capture position toward its striker over-travel position (Para 0057).
Bigazzi does not disclose a stop lug provided on the ratchet.
However, Barth discloses a vehicle latch including a stop lug (24 Figure 1) provided on a ratchet (2 Figure 8) for engaging with a rotatable blocking lever (6 Figure 8), wherein the stop lug extends outwardly (out of the page, Figure 8) from the ratchet. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace Bigazzi’s anti-chuck lever engagement feature (23 Figure 6 – Bigazzi) with the stop lug of Barth, while also moving the anti-chuck lever to align with the stop lug. One would have been motivated to make this replacement so that the anti-chuck lever engagement feature is separable from rather than integral to the ratchet, and so could be more easily replaced in the event of wear or damage.
Thus, Bigazzi in view of Barth teaches that the anti-chuck lever is operable in its engaged position to engage a stop lug (24 Figure 1 – Barth) provided on the ratchet, wherein the stop lug extends outwardly (out of the page, Figure 1 – Figure 1) from the ratchet.
Bigazzi does not disclose that the closure latch assembly is for a motor vehicle closure system having a door moveable between open and closed positions.
However, Konchan discloses a closure latch assembly (46 Figure 2) for motor vehicle closure system (Figure 1) having a door (38 Figure 1) moveable between open (38 Figure 1) and closed (38 Figure 2) positions. Konchan also discloses that “the latch mechanism 46 may include any type, size, style and/or configuration of latch suitable for use on a closure panel” (Para 0023). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the closure latch assembly taught by Bigazzi in view of Barth for the generic latch of Konchan, with the latch assembly attached to a first door (38 Figure 1 – Konchan) and the striker attached to a second door (34 Figure 1 – Konchan). One would have been motivated to use the latch of Bigazzi in the vehicle door of Konchan to gain the anti-rattling effects of Bigazzi’s latch (Para 0104 – Bigazzi).

With regards to claim 2, Bigazzi in view of Barth in further view of Konchan teaches the closure latch assembly of claim 1, 
wherein movement of the pawl (21 Figure 1 – Bigazzi) from its ratchet holding position (21 Figure 4) to its ratchet releasing position (21 Figure 1) in response to actuation of the latch release mechanism (13 Figure 1) causes corresponding movement (Para 0097) of the anti-chuck lever (35 Figure 1) from its engaged position (35 Figure 4) to its released position (35 Figure 1).

With regards to claim 3, Bigazzi in view of Barth in further view of Konchan teaches the closure latch assembly of claim 1, 
wherein movement of the door (38 Figure 1 – Konchan) from its open position (38 Figure 1 – Konchan) to its closed position (38 Figure 2 – Konchan) causes a striker (8 Figure 1 – Bigazzi, [now attached to second door 34 of Konchan]) to engage the ratchet (20 Figure 1 – Bigazzi) and forcibly move (Figures 1-3 show that movement of the striker 8 causes movement the ratchet 20 from its release position to its over-travel position – Bigazzi) the ratchet in the closing direction (counter-clockwise, Figure 1) from its striker release position (20 Figure 1) to its striker over-travel position (20 Figure 3), 
wherein movement of the ratchet into its striker over-travel position permits (Figure 2 shows that the ratchet surface 23 no longer block rotation of the pawl) the pawl (21 Figure 1) to move from its ratchet releasing position (21 Figure 2) into its ratchet holding position (21 Figure 3), and wherein movement of the pawl to its ratchet holding position permits (Figure 3 shows that pawl surface 46 no longer blocks rotation of the anti-chuck lever) the anti-chuck lever spring (45 Figure 3) to move the anti-chuck lever (35 Figure 1) from its released position (35 Figure 3) into its engaged position (35 Figure 4).

With regards to claim 4, Bigazzi in view of Barth in further view of Konchan teaches the closure latch assembly of claim 3, 
wherein an engagement interface (between the lever latch shoulder 38 [Figure 6] of Bigazzi and the stop lug 24 [Figure 1] of Barth) is established between the ratchet (20 Figure 4 - Bigazzi) and the anti-chuck lever (35 Figure 4) when the anti-chuck lever is located in its engaged position (35 Figure 4), and wherein the engagement interface inhibits movement of the ratchet in the closing direction (counter-clockwise, Figure 4) from its striker capture position (20 Figure 4) to its striker over-travel position (20 Figure 3).

With regards to claim 5, Bigazzi in view of Barth in further view of Konchan teaches the closure latch assembly of claim 4, 
wherein the engagement interface (between the lever latch shoulder 38 [Figure 6] of Bigazzi and the stop lug 24 [Figure 1] of Barth) is defined by the stop lug (24 Figure 1 – Barth) on the ratchet (20 Figure 6 – Bigazzi) engaging a lever latch shoulder (curved end 38, Figure 6) on the anti-chuck lever (35 Figure 6).

With regards to claim 6, Bigazzi in view of Barth in further view of Konchan teaches the closure latch assembly of claim 5, 
wherein the lever latch shoulder (curved end 38, Figure 6 – Bigazzi) is configured with a positive backout surface (the right edge surface of 38 normal to the plane of the page, Figure 4 – Bigazzi) to engage the stop lug (24 Figure 1 – Barth) on the ratchet (20 Figure 6 – Bigazzi).

With regards to claim 8, Bigazzi in view of Barth in further view of Konchan teaches the closure latch assembly of claim 4, 
wherein the ratchet spring (19 Figure 3 – Bigazzi) forcibly moves the ratchet (20 Figure 3) in the releasing direction (clockwise, Figure 3) from its striker over-travel position (20 Figure 3) into its striker capture position (20 Figure 4) such that a pawl latch lug (29a Figure 3) on the pawl (21 Figure 3) engages a latch shoulder (47 Figure 3) on the ratchet for holding the ratchet in its striker capture position when the pawl is located in its ratchet holding position (21 Figure 4) so as to inhibit movement of the ratchet in the releasing direction, 
wherein the engagement interface (between the lever latch shoulder 38 [Figure 6] of Bigazzi and the stop lug 24 [Figure 1] of Barth) between the ratchet and the anti-chuck lever (35 Figure 4 – Bigazzi) inhibits movement of the ratchet in its closing direction (counter-clockwise, Figure 4), and wherein engagement of the ratchet with both of the pawl and the anti-chuck lever in its striker capture position provides an anti-chucking feature (Para 0060).

With regards to claim 9, Bigazzi in view of Barth in further view of Konchan teaches the closure latch assembly of claim 8, 
wherein the anti-chucking feature (Para 0060 – Bigazzi) is configured to retain the striker (8 Figure 4) in a striker retention seat (16 Figure 4) formed in the ratchet (20 Figure 4) and to resist a striker push-out force in the releasing direction (right, Figure 4) and a striker push-in force in the closing direction (left, Figure 4).

With regards to claim 10, Bigazzi in view of Barth in further view of Konchan teaches the closure latch assembly of claim 8, 
wherein the striker (8 Figure 1 – Bigazzi) is fixed to a rear door (34 Figure 1 – Konchan) of a dual-door closure system (Figure 1 – Konchan) and the closure latch assembly (10 Figure 1 – Bigazzi) is fixed to a front door (38 Figure 1 – Konchan) of the dual-door closure system (see claim 1).

With regards to claim 11, Bigazzi discloses a closure latch assembly (10 Figure 1) for a motor vehicle, the closure latch assembly comprising: 
a latch mechanism having a ratchet (20 Figure 1) moveable between a striker (8 Figure 1) release position (20 Figure 1), a striker capture position (20 Figure 4), and a striker over-travel position (20 Figure 3), and a pawl (21 Figure 1) moveable between a ratchet holding position (21 Figure 4) whereat the pawl holds the ratchet in its striker capture position and a ratchet releasing position (21 Figure 1) whereat the pawl permits the ratchet to move to is striker release position; and 
an anti-chucking mechanism having an anti-chuck lever (35 Figure 1) moveable between a released position (35 Figure 1) whereat the anti-chuck lever is disengaged from the ratchet and an engaged position (35 Figure 4) whereat the anti-chuck lever establishes a latched engagement interface (region of 30b, Figure 6) with the ratchet, 
wherein the pawl is operable in its ratchet holding position to inhibit movement of the ratchet in a ratchet releasing direction (clockwise, Figure 1) from its striker capture position toward its striker release position (Para 0052), and wherein the anti-chuck lever is operable in its engaged position to inhibit movement of the ratchet in a ratchet closing direction (counter-clockwise, Figure 1) from its striker capture position toward its striker over-travel position (Para 0057), 
whereby the pawl and anti-chuck lever work cooperatively (Para 0060) to retain the striker in a striker retention seat (16 Figure 4) formed in the ratchet when the ratchet is located in its striker capture position.
Bigazzi does not disclose a stop lug provided on the ratchet.
However, Barth discloses a vehicle latch including a stop lug (24 Figure 1) provided on a ratchet (2 Figure 8) for engaging with a rotatable blocking lever (6 Figure 8), wherein the stop lug extends outwardly (out of the page, Figure 8) from the ratchet. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace Bigazzi’s anti-chuck lever latched engagement interface (region of 30b, Figure 6 – Bigazzi) with the stop lug of Barth, while also moving the anti-chuck lever to align with the stop lug. One would have been motivated to make this replacement so that the anti-chuck lever engagement feature is separable from rather than integral to the ratchet, and so could be more easily replaced in the event of wear or damage.
Thus, Bigazzi in view of Barth teaches that the anti-chuck lever is operable in its engaged position to engage a stop lug (24 Figure 1 – Barth) provided on the ratchet, wherein the stop lug extends outwardly (out of the page, Figure 1 – Figure 1) from the ratchet.
Bigazzi does not disclose that the closure latch assembly operates on a motor vehicle door.
However, Konchan discloses a motor vehicle with a closure latch assembly (46 Figure 2) for a motor vehicle (20 Figure 1) having a door (38 Figure 1) moveable between open (38 Figure 1) and closed (38 Figure 2) positions. Konchan also discloses that “the latch mechanism 46 may include any type, size, style and/or configuration of latch suitable for use on a closure panel” (Para 0023). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the closure latch assembly of Bigazzi for the generic latch of Konchan, with the latch assembly attached to a first door (38 Figure 1 – Konchan) and the striker attached to a second door (34 Figure 1 – Konchan). One would have been motivated to use the latch of Bigazzi in the vehicle door of Konchan to gain the anti-rattling effects of Bigazzi’s latch (Para 0104 – Bigazzi).
Thus, Bigazzi in view of Barth in further view of Konchan teaches a closure latch assembly (10 Figure 1 – Bigazzi) for a motor vehicle (20 Figure 1 – Konchan) having a door (38 Figure 1 – Konchan) moveable between open (38 Figure 1 – Konchan) and closed (38 Figure 2 – Konchan) positions relative to a striker (8 Figure 1 – Bigazzi, [now attached to second door 34 of Konchan]), the closure latch assembly comprising: 
a latch mechanism having a ratchet moveable between a striker release position (20 Figure 1 – Bigazzi) when the door is in its open position (38 Figure 1 – Konchan), a striker capture position (20 Figure 4 – Bigazzi) when the door is in its closed position (38 Figure 2 – Konchan).

With regards to claim 12, Bigazzi in view of Barth in further view of Konchan teaches the closure latch assembly of claim 11,
further comprising a latch release mechanism (13 Figure 1 – Bigazzi) operable (Para 0053) for moving the pawl (21 Figure 1) from its ratchet holding position (21 Figure 4) to its ratchet releasing position (21 Figure 1) for shifting the latch mechanism from a latched mode (Figure 4) into an unlatched mode (Figure 4).

With regards to claim 13, Bigazzi in view of Barth in further view of Konchan teaches the closure latch assembly of claim 12, 
wherein movement of the pawl (21 Figure 1 – Bigazzi) from its ratchet holding position (21 Figure 4) to its ratchet releasing position (21 Figure 1) in response to actuation of the latch release mechanism (13 Figure 1) causes corresponding movement (Para 0097) of the anti-chuck lever (35 Figure 1) from its engaged position (35 Figure 4) to its released position (35 Figure 1).

With regards to claim 14, Bigazzi in view of Barth in further view of Konchan teaches the closure latch assembly of claim 11, 
wherein movement of the door (38 Figure 1 – Konchan) from its open position (38 Figure 1 – Konchan) to its closed position (38 Figure 2 – Konchan) causes the striker (8 Figure 1 – Bigazzi, [now attached to second door 34 of Konchan]) to engage the ratchet (20 Figure 1 – Bigazzi) and forcibly move (Figures 1-3 show that movement of the striker 8 causes movement the ratchet 20 from its release position to its over-travel position – Bigazzi) the ratchet in the ratchet closing direction (counter-clockwise, Figure 1) from its striker release position (20 Figure 1) to its striker over-travel position (20 Figure 3), 
wherein movement of the ratchet into its striker over-travel position permits (Figure 2 shows that the ratchet surface 23 no longer block rotation of the pawl) the pawl (21 Figure 1) to move from its ratchet releasing position (21 Figure 2) into its ratchet holding position (21 Figure 3), and wherein movement of the pawl to its ratchet holding position permits (Figure 3 shows that pawl surface 46 no longer blocks rotation of the anti-chuck lever) the anti-chuck lever (35 Figure 1) to move from its released position (35 Figure 3) into its engaged position (35 Figure 4).

With regards to claim 15, Bigazzi in view of Barth in further view of Konchan teaches the closure latch assembly of claim 14, 
wherein the latched engagement interface (between the lever latch shoulder 38 [Figure 6] of Bigazzi and the stop lug 24 [Figure 1] of Barth) is established between the ratchet (20 Figure 4 – Bigazzi) and the anti-chuck lever (35 Figure 4) when the anti-chuck lever is located in its engaged position (35 Figure 4), and wherein the latched engagement interface inhibits movement of the ratchet in the ratchet closing direction (counter-clockwise, Figure 4) from its striker capture position (20 Figure 4) to its striker over-travel position (20 Figure 3).

With regards to claim 16, Bigazzi in view of Barth in further view of Konchan teaches the closure latch assembly of claim 15, 
wherein the latched engagement interface (between the lever latch shoulder 38 [Figure 6] of Bigazzi and the stop lug 24 [Figure 1] of Barth) is defined by the stop lug (24 Figure 1 – Barth) on the ratchet (20 Figure 6 – Bigazzi) engaging a lever latch shoulder (curved end 38, Figure 6) on the anti-chuck lever (35 Figure 6).

With regards to claim 17, Bigazzi in view of Barth in further view of Konchan teaches the closure latch assembly of claim 16, 
wherein the lever latch shoulder (curved end 38, Figure 6 – Bigazzi) is configured with a positive backout surface (the right edge surface of 38 normal to the plane of the page, Figure 4) to engage the stop lug (24 Figure 1 – Barth) on the ratchet (20 Figure 6 – Bigazzi).

With regards to claim 19, Bigazzi in view of Barth in further view of Konchan teaches the closure latch assembly of claim 14, 
wherein a ratchet spring (19 Figure 1 – Bigazzi) forcibly moves (Para 0037) the ratchet (20 Figure 1) in the ratchet releasing direction (clockwise, Figure 1) from its striker over-travel position (20 Figure 3) into its striker capture position (20 Figure 4) such that a pawl latch lug (29a Figure 3) on the pawl (21 Figure 3) engages a latch shoulder (47 Figure 3) on the ratchet for holding the ratchet in its striker capture position when the pawl is located in its ratchet holding position (21 Figure 4) so as to inhibit movement of the ratchet in the ratchet releasing direction, 
wherein the latched engagement interface (between the lever latch shoulder 38 [Figure 6] of Bigazzi and the stop lug 24 [Figure 1] of Barth) between the ratchet and the anti-chuck lever (35 Figure 4) inhibits movement of the ratchet in its ratchet closing direction (counter-clockwise, Figure 4), and wherein engagement of the ratchet with both of the pawl and the anti-chuck lever in its striker capture position provides an anti-chucking feature (Para 0060).

With regards to claim 20, Bigazzi in view of Barth in further view of Konchan teaches the closure latch assembly of claim 19, 
wherein the anti-chucking feature (Para 0060 – Bigazzi) is configured to retain the striker (8 Figure 4) in a striker retention seat (16 Figure 4) formed in the ratchet (20 Figure 4) and resist a striker push-out force acting in the ratchet releasing direction (right, Figure 4) and a striker push-in force acting in the ratchet closing direction (left, Figure 4).

With regards to claim 21, Bigazzi discloses a closure latch assembly (10 Figure 1) for a motor vehicle closure system, the closure latch assembly comprising: 
a latch mechanism having a ratchet (20 Figure 1) moveable between a striker (8 Figure 1) release position(20 Figure 1), a striker capture position (20 Figure 4), and a striker over-travel position (20 Figure 3), a ratchet spring (19 Figure 1) biasing the ratchet toward its striker release position (Para 0037), a pawl (21 Figure 1) moveable between a ratchet holding position (21 Figure 4) for holding the ratchet in its striker capture position and a ratchet releasing position (21 Figure 1) for permitting the ratchet to move to its striker release position, and a pawl spring (25 Figure 1) for biasing the pawl toward its ratchet holding position (Para 0046); and 
an anti-chucking mechanism having an anti-chuck lever (35 Figure 1) moveable between a released position (35 Figure 1) whereat the anti-chuck lever is disengaged from the ratchet and an engaged position (35 Figure 4) whereat the anti-chuck lever establishes a latched engagement interface (region of 30b, Figure 6) with the ratchet, 
wherein the pawl is operable in its ratchet holding position to inhibit movement of the ratchet in a ratchet releasing direction (clockwise, Figure 1) from its striker capture position toward its striker release position (Para 0052), and wherein the anti-chuck lever is operable in its engaged position to engage the ratchet and inhibit movement of the ratchet in a closing direction (counter-clockwise, Figure 1) from its striker capture position toward its striker over-travel position (Para 0057); 
wherein the ratchet includes a ratchet face (visible face of 20, Figure 1) extending transverse to a pivot axis (B Figure 1) of the ratchet, wherein the anti-chuck lever includes a bent end segment (38 Figure 6) configured to engage the ratchet at the latched engagement interface, the bent end segment extending from an arm segment (36 Figure 4) of the anti-chuck lever.
Bigazzi does not disclose that the arm segment overlaps the ratchet face.
However, Barth discloses a vehicle latch including a stop lug (24 Figure 1) provided on a ratchet (2 Figure 8) for engaging with a rotatable blocking lever (6 Figure 8), wherein the stop lug extends outwardly (out of the page, Figure 8) from the ratchet. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace Bigazzi’s anti-chuck lever latched engagement interface (region of 30b, Figure 6 – Bigazzi) with the stop lug of Barth, while also moving the anti-chuck lever to align with the stop lug. One would have been motivated to make this replacement so that the anti-chuck lever engagement feature is separable from rather than integral to the ratchet, and so could be more easily replaced in the event of wear or damage. Thus, Bigazzi in view of Barth teaches that at least a portion of the arm segment overlaps (as seen in Figure 8 of Barth) the ratchet face when the anti-chuck lever is in the engaged position.
Bigazzi does not disclose that the closure latch assembly is for a motor vehicle closure system having a door moveable between open and closed positions.
However, Konchan discloses a closure latch assembly (46 Figure 2) for motor vehicle closure system (Figure 1) having a door (38 Figure 1) moveable between open (38 Figure 1) and closed (38 Figure 2) positions. Konchan also discloses that “the latch mechanism 46 may include any type, size, style and/or configuration of latch suitable for use on a closure panel” (Para 0023). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the closure latch assembly taught by Bigazzi in view of Barth for the generic latch of Konchan, with the latch assembly attached to a first door (38 Figure 1 – Konchan) and the striker attached to a second door (34 Figure 1 – Konchan). One would have been motivated to use the latch of Bigazzi in the vehicle door of Konchan to gain the anti-rattling effects of Bigazzi’s latch (Para 0104 – Bigazzi).

With regards to claim 22, Bigazzi in view of Barth in further view of Konchan teaches the closure latch assembly of Claim 1, 
wherein the anti-chuck lever (35 Figure 1 – Bigazzi) when engaged with the stop lug (24 Figure 1 – Barth) is in overlap (as seen in Figure 8 of Barth) with the ratchet (20 Figure 1 – Bigazzi).

With regards to claim 23, Bigazzi in view of Barth in further view of Konchan teaches the closure latch assembly of Claim 1, 
wherein the stop lug (24 Figure 1 – Barth) is circular.

With regards to claim 24, Bigazzi in view of Barth in further view of Konchan teaches he closure latch assembly of Claim 11, 
wherein the anti- chuck lever (35 Figure 1 – Bigazzi) when engaged with the stop lug (24 Figure 1 – Barth) is in overlap (as seen in Figure 8 of Barth) with the ratchet (20 Figure 1 – Bigazzi).

With regards to claim 25, Bigazzi in view of Barth in further view of Konchan teaches he closure latch assembly of Claim 11, 
wherein the stop lug (24 Figure 1 – Barth) is circular.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20150204121-A1: A vehicle latch with a stop lug.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532. The examiner can normally be reached Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675